Citation Nr: 0520342	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  02-18 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-
connected right shoulder impingement syndrome with right 
shoulder acromioplasty and rotator cuff repair prior to 
December 3, 2001, and subsequent to July 1, 2002.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The veteran served on active military duty from November 1971 
to June 1974, and from July 1974 to June 1980.  This matter 
comes properly before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO), and from a November 2004 Board 
remand.

In a May 1996 statement, the veteran indicated that he wished 
to file a claim for service connection for a bilateral ankle 
disorder, a bilateral knee disorder, a bilateral hip 
disorder, and a low back disorder, all as secondary to his 
service-connected bilateral pes planus.  In a July 1996 
rating decision, the RO granted service connection for each 
ankle, but denied the bilateral knee disorder and the low 
back disorder; however, the veteran's claim for service 
connection for a bilateral hip disorder was not addressed.  
As such, the issue of service-connection for a bilateral hip 
condition, as secondary to service-connected pes planus, was 
referred to the RO for appropriate disposition in a November 
2004 remand order.  Upon careful review of the claims file, 
the Board observes that this issue has still not been 
developed.  Consequently, the issue of entitlement to service 
connection for a bilateral hip condition, to include as 
secondary to the veteran's service-connected bilateral pes 
planus, is again referred to the RO for the necessary 
disposition.


FINDING OF FACT

The medical evidence of record shows that the veteran's 
service-connected right shoulder impingement syndrome with 
right shoulder acromioplasty and rotator cuff repair is 
manifested by pain on motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
shoulder impingement syndrome with right shoulder 
acromioplasty and rotator cuff repair prior to December 3, 
2001, and subsequent to July 1, 2002, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5203-5202 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in November 2001, July 2002, and December 2004, 
that VA would obtain all service personnel and service 
medical records, VA medical records, and any other medical 
records about which the veteran notified them.  The veteran 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for her claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, as are his VA 
treatment records.  The veteran was asked to advise VA if 
there was any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and two 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  The veteran was afforded a VA examination 
in September 2002.  Moreover, the veteran notified the RO in 
September 2004 that he had no additional evidence to submit 
in support of his claim.  Thus, VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  Importantly, the Rating Schedule is not 
a measure of the disability itself.  See id.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Id.; see also Solomon v. Brown, 6 Vet. App. 396, 
402 (1994).  In resolving this factual issue, the Board may 
only consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).

Service connection was granted for residuals of a right 
shoulder injury in April 1981, and a 10 percent disability 
evaluation was assigned, effective in June 1980, under 
Diagnostic Code 5203-5202.  In the selection of code numbers 
assigned to disabilities, injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  With 
injuries and diseases, preference is to be given to the 
number assigned to the injury or disease itself; if the 
rating is determined on the basis of residual conditions, the 
number appropriate to the residual condition will be added, 
preceded by a hyphen.  38 C.F.R. § 4.27 (2004).  The 
hyphenated diagnostic code in this case indicates that an 
injury of the clavicle or scapula under Diagnostic Code 5203 
is the service-connected disorder, and impairment of the 
humerus under Diagnostic Code 5202 is a residual condition.

The veteran is right-hand dominant.  Under Diagnostic Code 
5202 for impairment of the humerus in the major arm, a 20 
percent rating is granted when there is malunion, with 
moderate deformity; a 30 percent rating is granted when there 
is marked deformity for the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  Also under Diagnostic Code 5202, for 
recurrent dislocations of the major arm at the scapulohumeral 
joint, a 20 percent rating is granted with infrequent 
episodes, and guarding of movement only at shoulder level; 
and a 30 percent rating is granted when there are frequent 
episodes and guarding of all arm movements for the major arm.  
Id.  Under Diagnostic Code 5203, for impairment of the 
clavicle or scapula in the major or minor arm, a 10 percent 
rating is granted for malunion or nonunion without loose 
movement; a 20 percent rating is granted for nonunion with 
loose movement or for dislocation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.

The veteran's 10 percent rating for the right shoulder 
disability was continued in an October 1991 rating decision, 
and in a March 1996 rating decision.  In September 2001, the 
veteran filed a claim for an increased rating for this 
disability.  Additionally, in December 2001, the veteran 
claimed entitlement to a temporary total evaluation based on 
treatment of his right shoulder disorder that required 
convalescence, which was granted in January 2002.  See 
38 C.F.R. § 4.30.  The veteran received a total disability 
evaluation based on medical treatment for his right shoulder 
requiring convalescence from December 3, 2001 to July 1, 
2002.  On July 1, 2002, the veteran's previously assigned 10 
percent evaluation for his right shoulder disorder was 
reinstated.  By a September 2002 rating decision, the 
veteran's claim for an increased evaluation for his right 
shoulder disability was denied, and the 10 percent evaluation 
was continued for "right shoulder impingement syndrome with 
right shoulder acromioplasty and rotator cuff repair."  The 
veteran contends that his right shoulder disability warrants 
a higher rating.

For the period from September 18, 2001 to December 2, 2001.

The relevant medical evidence from September 2001 to December 
2001 shows that the veteran complained of right shoulder 
pain, which was relieved by physical therapy, heat, and 
massage.  The veteran also took prescription medications for 
muscle spasm and pain.  A physical therapy note from mid-
September 2001 indicates that the veteran had a diagnosis of 
"right shoulder pain," which was treated with a hot pack 
and ultrasound with massage.  The physical therapist noted 
that the veteran "appeared to have some tightness, 
especially around the scapular area," but that treatment 
"helped it feel better."  The veteran's tolerance was noted 
to be "fair."

Prior to December 2001, the medical evidence of record 
indicates that the veteran experienced right shoulder pain, 
which was relieved by physical therapy, heat, medication, and 
massage.  There is no objective medical evidence of mal- or 
nonunion, deformity, dislocation, or guarding at the shoulder 
level.  Accordingly, an evaluation in excess of 10 percent 
for the veteran's right shoulder disability, from September 
18, 2001 to December 2, 2001, is not warranted under the 
provisions of Diagnostic Codes 5203 or 5202. 

For the period from July 1, 2002.

An occupational therapy note dated in July 2002 indicated 
that the veteran was experiencing pain lifting patients at 
work, but that he "doesn't have that much pain during the 
exercises."  The veteran was provided with an upgraded 
exercise program.  He was encouraged to do more of the 
exercises at home.  Later in July, the veteran had returned 
to therapy and was noted to be doing exercises for his right 
shoulder at home.  The veteran reported that his shoulder was 
"feeling better" and that his range of motion and strength 
had increased.

Upon VA examination in September 2002, the veteran reported 
that he returned to work in February "2001" [sic], two 
months after his surgery.  He also indicated that he could 
not lift more than 50 pounds "because his shoulder will give 
out."  He reported pain and stiffness in the deltoid muscle.  
The veteran rated his pain as a "6" on a scale from one to 
10, stating that it "aches most of the time."  The veteran 
reported that he could not do "overhead" work, and his 
shoulder tired "quite easily."  He also reported that he 
could not do some chores around his home, such as trimming of 
trees.  He indicated that he was taking Ibuprofen 400 
milligram pills, three times per day, along with a topical 
rub for shoulder pain.  It was noted that the veteran did not 
wear a sling for right shoulder support.

The physical examination revealed no gross abnormality of the 
right shoulder.  There was no erythema or edema noted, but 
there was a well-healed surgical scar on the superior 
anterior aspect.  The joint line of the right shoulder was 
"mildly" tender to palpation.  Range of motion testing 
revealed forward flexion to 130 degrees and adduction to 120 
degrees.  Internal rotation was measured at 80 degrees and 
external rotation was measured at 70 degrees.  The veteran 
complained of pain on all testing of range of motion, with 
more pain on external rotation.  The veteran's grip was 
"5/5" with no atrophy noted at the shoulder joint area.  
There was no increased warmth and the sensory examination was 
normal.  An x-ray taken revealed evidence of prior surgery, 
and that the acromioclavicular joint "is widened."  There 
was no evidence of new fracture or dislocation.

A September 2002 VA treatment note indicates that the veteran 
was "doing well."  The examiner noted that the veteran had 
"pretty much full range of motion," but lacked about 15 to 
20 degrees of adduction.  The veteran complained of pain with 
extended overhead use, but indicated that he was "probably 
60% or 70% better."  The surgical incision was well healed, 
and the shoulder was neurologically intact.  

VA treatment records from February 2003 to April 2005 
indicate that in February 2003, the veteran complained of 
pain in the right shoulder, which was relieved by medication.  
A July 2004 treatment note regarding the veteran's back 
condition indicated that the veteran had a history of 
"shoulder pains," and stated that the upper extremities 
were "ok."

At a personal hearing before the RO conducted in July 2003, 
the veteran testified that he did not experience any 
dislocation of his right shoulder.  He also stated that his 
pain on motion of the right shoulder radiated down to his 
elbow.  The veteran indicated that he treated his right 
shoulder with a heating pad or massage approximately once per 
month.  He also stated that he had not been going to 
rehabilitation therapy because he had been instructed on 
doing his exercises at home.

The medical evidence of record from July 2002 to April 2005 
indicates that the veteran experienced pain on range of 
motion, stiffness, and fatigability, all which affect his 
ability to do chores around the house.  The veteran also 
reported that medication relieved his pain, and that his 
shoulder was better with physical therapy, heat, and massage.  
There is no objective medical evidence of mal- or nonunion, 
deformity, dislocation, or guarding at the shoulder level.  
As such, an increased disability evaluation to the next 
higher level of 20 percent is not warranted for the time 
period after July 2, 2002 under the provisions of Diagnostic 
Codes 5203 or 5202.

From September 18, 2001 to December 2, 2001, and after July 
2, 2002.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions raised 
in the record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, there are no other diagnostic codes that would 
provide a basis for a higher evaluation for the veteran's 
service-connected right shoulder disability in this case.  
The Board has considered other diagnostic codes pertaining to 
the shoulder and arm.  The veteran has not complained of, nor 
been diagnosed with, any right shoulder scapulohumeral 
articulation or ankylosis to warrant evaluation under 
Diagnostic Code 5200.  38 C.F.R. § 4.71a, Diagnostic Code 
5200 (2004).  Further, there is no medical evidence to 
suggest that the veteran's range of motion on the right 
shoulder qualified him for a compensable rating under 
Diagnostic Code 5201.  Id. at Diagnostic Code 5201 (2004).  
Accordingly, the Board finds no reason for evaluating this 
disability under a diagnostic code other than Diagnostic 
Codes 5203 and 5202.  See Butts v. Brown, 5 Vet. App. 532 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).  

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected right shoulder 
disability presented an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards such that referral to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for consideration of extraschedular ratings is 
warranted for either time period.  See 38 C.F.R. § 3.321(b) 
(2004); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
In this regard, the schedular evaluations in this case are 
not inadequate.  The evidence does not show that the 
veteran's service-connected right shoulder disorder 
interferes markedly with employment beyond that contemplated 
in the assigned rating, nor does it warrant frequent periods 
of hospitalization.  Therefore, in the absence of such 
factors, the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met for either time period.  Accordingly, the RO's 
failure to consider or to document its consideration of this 
section was not prejudicial to the veteran.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 10 percent for service-connected right 
shoulder impingement syndrome with right shoulder 
acromioplasty and rotator cuff repair prior to December 3, 
2001, and subsequent to July 1, 2002, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


